COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.  
2-05-002-CV
 
 
 
IN RE GARY KRIER IN HIS PROPER                                              RELATOR
PERSON AND NOT FICTITIOUS
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The  
court has considered relator's “Emergency Command Or Writ Of Injunction And  
Writ Of Certiorari With A Notorial Certificate” and is of the belief that  
relief should be denied.  Accordingly, relator's “Emergency Command Or  
Writ Of Injunction And Writ Of Certiorari With A Notorial Certificate” is  
denied.
 
  
                                                                  PER  
CURIAM
  
 
PANEL  
B:   HOLMAN, DAUPHINOT, and GARDNER, JJ. 
 
DELIVERED: January 6, 2005

NOTES
 
1.  See Tex. 
R. App. P. 47.4.